                           Case 17-12560-JKS   Doc 4649   Filed 05/19/21   Page 1 of 3


First Name    Last Name
Sheila        Kelly
Judith        Fitzgerald
Alice         Norkeen
Patricia      Cherveny
Jason         Gibson
Gregory       Hauswirth
Jonathan      Miller
Jeffrey       Nolan
Dennis        Drake
Gary          Forrest
Elizabeth     Haskell
Ann           Kashishian
Marsha        Wright
John          Anderson
Richard       McKibben
Jonathan      Wright
Joseph        Isaac
Kim           Lewakowski
Matthew       Breen
Robert        Houlihan
Donovan       Knowles
Karen         Smith
Kellie        Heier
Michael       Molacek
Matthew       Beebe
Judge         Stickles
Margo         Javelov
Richard       Renshaw
Michael       Tuchin
Russell       Bullis
SCOTT         SCHREYER
Stephanie     Rosner
Benjamin J.   Biard
                                Case 17-12560-JKS   Doc 4649   Filed 05/19/21   Page 2 of 3


Ryan           Martin
phil           steck
Rachel         Parisi
James          Tobia
Mark           Billion
Colin          Robinson
Edward         Corma
Chet           Thong
bruce          moore
Stephen        Moore
Sandra         Barnes
Randall        Martin
Jerry          Verseput
Scott          Farwick
John           Appleton
Steven         Sackmann
Michael        Brown
Jonathan       Weiss
Mark           Maiewski
Troupe         Mickler
David          Holmes
William        Rubley
Bill           Hazeltine
Karen          Conmy
William        Shustowski Jr.
Dixie          Ward
Douglas        Fogle
Kevin          Collins
Matthew        Burne
Ian Connor     Bifferato
Benjamin       Keenan
Lori Sanchez   Ertel
Greg           Smith
Michael        Joyce
                          Case 17-12560-JKS   Doc 4649   Filed 05/19/21   Page 3 of 3


Linda       Wirkus
DENNIS      KOS
Jason       Pomerantz
Curtis      Hehn
Terry       Griffin
Kerstin     Rodriguez
N Edward    Ross
Charles     Brown
Donna       Schmitt
Carol       Clanton
Paul        Meinardus
Leonard     Gonzales
Donna       Conklin
Darin       Baker
Charlotte   Bales
Howard      Camhi
Ryan        Cadwallader
Kenneth     Feyers
Patrick     Carothers
